Citation Nr: 0017928	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of right ankle surgery 
performed at a VA facility in March 1993.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to April 
1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of right ankle surgery 
performed at a VA facility in March 1993 is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of right ankle surgery 
performed at a VA facility in March 1993 is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204, 110 Stat. 2874, 
2926 (1996).  The purpose of the amendment is, in effect, to 
reinstate a showing of negligence for recovery under section 
1151.  In pertinent part, § 1151 is amended as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, codified at 38 C.F.R. §§ 3.361-3.363 (1999), were 
effective from October 1, 1997.  63 Fed. Reg. 45004-7 (1998).

These amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  Since the 
veteran's claim was received in November 1997, his claim is 
subject to review only under the new statutory language and 
interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In Jones v. West, 12 Vet.App. 460 (1999), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) noted that the 
requirements for a well-grounded claim under 38 U.S.C.A. § 
1151 are generally as follows: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation at a VA facility; and (3) medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.

After reviewing the record, the Board finds that the veteran 
has submitted a well-grounded claim for VA compensation under 
38 U.S.C.A. § 1151.  Specifically, the record contains 
medical evidence showing that the veteran underwent open 
reduction and internal fixation of the right ankle at a VA 
facility on March 24, 1993 and had corrective surgery of the 
right ankle on August 16, 1993 at a private medical facility.  
The records also contains October 1997 and November 1998 
statements from Dr. M.G. in which he opines that the veteran 
suffered an aggravation of a right ankle injury as a 
consequence of the surgical treatment at the VA hospital.  
While not necessarily conclusive as to his claim, the Board 
finds that this evidence is sufficient to justify a belief by 
a fair and impartial individual that the veteran's claim for 
VA compensation benefits under 38 U.S.C.A. § 1151 is 
plausible and thus, well-grounded.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).


ORDER

The claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of right ankle surgery 
performed at a VA facility in March 1993 is well-grounded.  


REMAND

Since the claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 is well-grounded, VA is obligated to 
assist in the development of the claim.  See Epps v. Gober, 
126 F.3d 1464 (Fed.Cir. 1997); Morton v. West, 12 Vet.App. 
477 (1999). 

Medical records show that the veteran injured his right ankle 
in a fall on March 20, 1993 and initially went to the 
emergency room at Columbus Hospital for treatment.  He was 
sent home with a diagnosis of right medial ligament tear and 
old fibular fracture.  On March 22, 1993, he was admitted to 
the VA Medical Center in Lakeside, Illinois with increasing 
pain over the right ankle for the last few days.  He 
underwent open reduction and internal fixation of the right 
ankle on March 24, 1993.  The surgical report noted that 
there were no complications.  

Columbus Hospital medical records show that the veteran was 
admitted on August 16, 1993 for malunion of a right ankle 
fracture.  That day, Dr. M.G. performed removal of hardware, 
a distal fibular osteotomy, and plate fixation with bone 
graft for malunion of a right ankle fracture.  In October 
1997 and November 1998 statements, Dr. M.G. opined that the 
initial operative procedure employed inadequate fixation to 
hardware which was the cause of the veteran's failure to 
heal.  He noted that by providing operative fixation with an 
appropriate implant, the veteran healed without difficulty.  
He stated that the failure of the initial operation was a 
direct result of the surgical technique and implants utilized 
and not the veteran's condition.  

At his March 2000 video conference hearing, the veteran 
stated that after the August 1993 surgery he saw Drs. 
"Loughran" and "DelSandro" at St. Joseph's Hospital in 
Chicago, Illinois who looked at his right ankle.  He 
indicated that they treated him sometime in 1994 or 1995.  He 
also stated that he saw an orthopedic surgeon at West 
Suburban Hospital whose name he could not then recall.  See 
March 2000 hearing transcript, pages 11-14.  The Board notes 
that no medical records or statements from these physicians 
are associated with the claims file.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right ankle 
disability since March 1993.  This 
includes, but is not limited to, Drs. 
Loughran and DelSandro and the orthopedic 
surgeon at West Suburban Hospital.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  The RO should contact Dr. M.G. and 
request that he provide the objective 
bases for his medical opinion that the 
failure of the initial operation in March 
1993 was a direct result of the surgical 
technique and implants utilized by the VA 
physicians, as well as all clinical 
reports of treatment of the veteran, not 
already of record.  Any necessary 
authorization for release of such 
documents should be obtained from the 
veteran.  Any response received should be 
associated with the claims folder.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature, severity, and 
etiology of any current right ankle 
disability.  All indicated tests, studies 
and X-rays should be conducted.  The 
orthopedist should record all pertinent 
medical complaints, symptoms, and 
clinical findings.  The claims folder and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  
Following study of the claims folder and 
the completion of the requested 
examination, the orthopedic examiner 
should express an opinion as to the 
following questions:  

	a.  If a right ankle disability is 
found, is it at least as likely as not 
that this disability occurred as a result 
of the right ankle surgery performed by 
VA physicians in March 1993?


	b.  If the above question is 
answered in the affirmative, was the 
development of the current right ankle 
disability an event reasonably 
foreseeable to the VA physicians who 
performed the March 1993 surgery?  

	c.  Regardless of whether the 
development of the right ankle disability 
was a reasonably foreseeable event or 
not, was the surgical technique and/or 
implants utilized, or any other action 
taken by VA physicians with regard to the 
veteran's treatment, likely 
representative of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of those physicians.  The 
reasons and bases for this opinion should 
be expressed in some detail.

The report of examination should be 
associated with the claims file.  If, in 
answering the above questions, the 
orthopedic examiner determines that 
another VA examination by an appropriate 
specialist is necessary, such examination 
should be scheduled by the RO.  The RO 
should inform the veteran of all 
consequences of his failure to report for 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested 

examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals


 



